NOT DESIGNATED FOR PUBLICATION

                                              No. 123,168

                  IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       EDDIE LEE CADDELL III,
                                             Appellant,

                                                    v.

                                          STATE OF KANSAS,
                                              Appellee.


                                    MEMORANDUM OPINION


        Appeal from Sedgwick District Court; KEVIN J. O'CONNOR, judge. Opinion filed
December 17, 2021. Reversed and remanded with directions.


        Hope E. Faflick Reynolds, of Kansas Appellate Defender Office, for appellant.


        Boyd K. Isherwood, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before POWELL, P.J., ATCHESON, J. and RICHARD B. WALKER, S.J.


        PER CURIAM: Eddie L. Caddell III contends the Sedgwick County District Court
erroneously relied on the exclusive remedy provision of K.S.A. 2020 Supp. 60-1507(e) to
summarily deny his habeas corpus motion. We agree and reverse the district court. On
remand, the district court should evaluate the motion in conformity with the procedures
outlined in K.S.A. 2020 Supp. 60-1507(b) or grant such other relief as may be
appropriate.


        Given the narrow ruling of the district court and the concomitantly limited issue
on appeal, we need not detail Caddell's underlying criminal prosecution or the particular
                                                    1
claims he has raised in his 60-1507 motion. In 2014, the State charged Caddell with three
felony sex crimes in two cases. Through his lawyer, Caddell worked out an arrangement
with the State to plead guilty to two felonies—one in each case. He entered the pleas the
following year and received substantial prison sentences. Caddell filed a direct appeal,
contending the district court misapplied the governing sentencing statutes. We found no
error and affirmed. State v. Caddell, No. 115,907, 2017 WL 3948417, at *1 (Kan. App.
2017) (unpublished opinion). The mandate issued on October 23, 2017.


       Caddell filed his 60-1507 motion on September 6, 2018, alleging the lawyer
representing him in the district court was constitutionally ineffective in failing to
investigate the factual underpinnings of the charges and in misinforming him about the
legal effect of pleading to charges in separate cases, among other errors. Caddell
contends he should be allowed to withdraw his pleas as a result. The record indicates the
motion was neither untimely nor successive. The district court entered a one-page order
in January 2020 denying the motion in reliance on the exclusive remedy language in
K.S.A. 60-1507(e) and citing Caddell's failure to file a motion to withdraw his pleas as an
ostensible violation of that provision. Caddell has appealed.


       The issue before us is simply whether the district court correctly relied on K.S.A.
60-1507(e) to deny Caddell's motion. Caddell and the State agree the district court erred
in applying K.S.A. 60-1507(e). There are no disputed facts relevant to the point, and it
presents a question of statutory interpretation. We, therefore, exercise unlimited review
and owe no deference to the district court's determination. State v. Smith, 309 Kan 929,
932-33, 441 P.3d 472 (2019). The exclusive remedy provision states:


       "An application for a writ of habeas corpus in behalf of a prisoner who is authorized to
       apply for relief by motion pursuant to this section, shall not be entertained if it appears
       that the applicant has failed to apply for relief, by motion, to the court which sentenced
       said applicant, or that such court has denied said applicant relief, unless it also appears


                                                     2
          that the remedy by motion is inadequate or ineffective to test the legality of said
          applicant's detention." K.S.A. 2020 Supp. 60-1507(e).


          There is a dearth of case authority construing K.S.A. 60-1507(e). But the
language seems clear. The subsection designates a motion under K.S.A. 60-1507
to be the proper or exclusive habeas corpus vehicle for prisoners to challenge the
legality of their convictions and resulting sentences, thereby precluding use of a
petition for a writ of habeas corpus under K.S.A. 60-1501 for that purpose. A
habeas corpus petition brought under K.S.A. 60-1501 et seq. entails different
procedures than a motion under K.S.A. 60-1507, and the Legislature plainly
intended they not be used interchangeably. But K.S.A. 60-1507(e) does no more
than differentiate between the two statutory mechanisms outlining habeas corpus
rights.


          The first part of K.S.A. 2020 Supp. 60-1507(e) provides that a prisoner
must seek relief under "this section"—meaning K.S.A. 60-1507—rather than
through a petition for a writ of habeas corpus, as set forth in K.S.A. 60-1501 and
K.S.A. 60-1502. And a district court should not consider a petition for a writ of
habeas corpus if the applicant has not pursued relief under K.S.A. 60-1507. The
latter portion of K.S.A. 2020 Supp. 60-1507(e) contains an exception that would
allow a petition for a writ of habeas corpus if a motion under K.S.A. 60-1507
would be legally "inadequate or ineffective" to test the prisoner's confinement. Our
plain reading of K.S.A. 60-1507(e) is consistent with State v. Mitchell, 297 Kan.
118, 121, 298 P.3d 349 (2013), in which the court recognized K.S.A. 60-1507 to
be the exclusive means for prisoners to collaterally attack their sentences and
rejected the use of K.S.A. 60-260.


          The exclusive remedy requirements of K.S.A. 2020 Supp. 60-1507(e) did
not obligate Caddell to file a motion to withdraw his pleas before seeking relief

                                                       3
through a habeas corpus motion. The district court erred when it relied on that
subsection to deny Caddell relief.


          Caddell submits that the proper remedy here calls for a remand to the
district court with directions to hold an evidentiary hearing on the allegations in
his motion. But that would be premature. The district court's ruling based on
K.S.A. 2020 Supp. 60-1507(e) short-circuited the statutory procedure for handling
habeas corpus motions set out in K.S.A. 2020 Supp. 60-1507(b); that process
entails a review of the motion and the record in the underlying criminal case to
determine whether those materials "conclusively show" no basis for relief,
warranting summary dismissal, or lay out a colorable claim requiring a hearing.
See Bellamy v. State, 285 Kan. 346, 353, 172 P.3d 10 (2007). We express no
opinion on that point. We likewise do not consider whether Caddell may recast his
motion as one to withdraw his pleas after sentencing under K.S.A. 2020 Supp. 22-
3210(d)(2) and whether that would have any practical effect on his entitlement to
relief.


          The appropriate remedy here would restore Caddell's motion to the
procedural posture it occupied before the district court improvidently dismissed it
under K.S.A. 2020 Supp. 60-1507(e). Caddell should be permitted to go forward
from that point in the process.


          Reversed and remanded to the district court with directions to consider
Caddell's motion under K.S.A. 2020 Supp. 60-1507(b) or for such other
appropriate relief as may be consistent with this opinion.




                                               4